—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered May 12, 1998, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Defendant’s guilt was established by extensive circumstantial evidence connecting defendant with the crime as well as by his written and videotaped confessions. At trial, the People clearly established the voluntariness of these statements (see, CPL 60.45) under the totality of circumstances (see, Arizona v Fulminante, 499 US 279; People v Anderson, 42 NY2d 35, 38; see also, People v Centano, 76 NY2d 837), as well *209as establishing their reliability. To the extent that defendant is also challenging the court’s ruling denying suppression of these statements, we similarly find such ruling to be supported by the hearing record.
The court’s limited marshaling of evidence in connection with its explanation of the concept of circumstantial evidence was sufficiently balanced and did not deprive defendant of a fair trial (see, People v Culhane, 45 NY2d 757, 758, cert denied 439 US 1047). Concur — Mazzarelli, J.P., Saxe, Sullivan, Wallach and Friedman, JJ.